******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. RAFAEL ARIAS
                (SC 19587)
 Rogers, C. J., and Palmer, Zarella, McDonald, Espinosa, Robinson and
                             Vertefeuille, Js.
           Argued April 7—officially released July 26, 2016

  Stephan E. Seeger, with whom was Igor Kuperman,
for the appellant (defendant).
   Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were David I. Cohen, former state’s
attorney, and Paul J. Ferencek, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   VERTEFEUILLE, J. The defendant, Rafael Arias, was
convicted following a jury trial of sexual assault in the
first degree in violation of General Statutes § 53a-70 (a)
(1) and sexual assault in the third degree in violation of
General Statutes § 53a-72a. In his appeal, the defendant
challenges his conviction on three grounds. First, he
claims that the trial court improperly denied his motion
to suppress statements that he made at the police sta-
tion because he was not advised of his rights under
Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct.
1602, 16 L. Ed. 2d 694 (1966). Second, he argues that the
trial court improperly admitted evidence of uncharged
sexual misconduct under State v. DeJesus, 288 Conn.
418, 476–77, 953 A.2d 45 (2008), to show that he had a
propensity to commit aberrant and compulsive sexual
misconduct. Finally, the defendant argues that the trial
court’s application of this court’s decision in DeJesus
and the relevant revision of § 4-5 (b) of the Connecticut
Code of Evidence; see footnote 2 of this opinion; vio-
lated his right to equal protection of the law under the
state and federal constitutions. We disagree with all
three claims.
   The jury reasonably could have found the following
relevant facts. The defendant managed a dental office
and hired the victim, M, as a dental assistant. The defen-
dant began making inappropriate comments to M, say-
ing that he would like to kiss her lips and telling her
how pretty she looked. He frequently touched her hair,
put his arms around her and asked her out for lunch
and dinner. Several months after M started working for
the dental practice, the defendant loaned M $400 for
car repairs. When M was able to reimburse the defen-
dant, she left a $400 money order on his desk enclosed
in a card. After the defendant received the card, he
hugged M, thanked her for repaying him and asked her
to follow him to his car because he needed to talk to
her. M testified that as she and the defendant reached
the corridor near the elevator, the defendant pushed
her up against the wall and started to kiss her. The
defendant put his hand under M’s shirt and grabbed
her breasts and put her hand on top of his pants. The
defendant then put his hand inside M’s pants and
inserted the tip of his finger into her vagina. M eventu-
ally broke free and went into the bathroom.
  M contacted the police the following morning. She
met with David Hudyma, a detective with the Norwalk
Police Department, and gave a written statement. The
defendant later made a written statement to Hudyma
acknowledging that the sexual contact had occurred,
but claiming that it was consensual. The defendant sub-
sequently was arrested and charged with one count of
sexual assault in the first degree and one count of sexual
assault in the third degree. A jury found the defendant
guilty of both counts and the defendant now appeals
from the judgment of conviction rendered in accor-
dance with the verdict.1 Further detailed facts will be
set forth as necessary.
                            I
               MOTION TO SUPPRESS
   The defendant first claims that the trial court improp-
erly denied his motion to suppress his statements to
the police. The following additional facts are relevant
to this claim. Before trial, the defendant filed a motion
to suppress, claiming that his oral and written state-
ments to the police should not be admitted at trial
because the police failed to advise him of his Miranda
rights. During a hearing on the motion, the state called
Hudyma, who testified that he met M the day after the
alleged incident and obtained her statements and the
defendant’s cell phone number. When Hudyma called
the defendant to schedule a time to discuss M’s com-
plaint, the defendant stated that he was already in the
lobby of the Norwalk Police Department and that he
was ready to discuss M’s complaint. Hudyma met the
defendant in the lobby and brought him to an interview
room. Hudyma did not handcuff the defendant, tell him
that he could not leave or restrain him in any way.
  Hudyma and the defendant discussed the complaint
for approximately forty-five minutes. During the con-
versation, the defendant showed Hudyma a text mes-
sage on his cell phone. Because the text was in Spanish,
another officer took the cell phone for approximately
ten minutes to translate the text.
   After the defendant agreed to provide a written state-
ment, Hudyma brought him to a computer to type his
statement and then left the room. The defendant testi-
fied that he was not aware of any officers being present
while he typed his statement. Hudyma emphasized that
he did not close or lock the door to the room as the
defendant prepared his statement. Immediately after
the defendant signed his statement, Hudyma walked
him downstairs and the defendant left the police station.
In total, the defendant was at the police station for
approximately one hour.
  The defendant testified that he went to the police
station to discuss M’s allegations, but that he did not
expect to be asked questions. The defendant indicated
that he had sixteen years of education and had no diffi-
culty with the English language. He further testified
that he passed several officers, some of whom were
armed, as he walked from the lobby of the police station
to the interview room.
  Following the defendant’s testimony, the state argued
that the defendant was not in police custody when
he gave his oral and written statements. Rather, the
defendant ‘‘voluntarily went to the police station to tell
his side of the story. . . . There was no compulsion
any room. He wasn’t forced to give a written statement.
He wasn’t forced to speak at all. . . . He was not given
. . . warnings [pursuant to Miranda] . . . because
. . . he was not in police custody.’’
   Defense counsel responded that when the defendant
visited the police station, he did not expect to be ‘‘bar-
raged with questions.’’ He claimed that when the defen-
dant found himself in an interview room being
questioned by Hudyma, he did not feel that he was free
to leave, especially after his cell phone was taken and
because there were numerous police officers in the
vicinity.
   The court found that the defendant, as an adult who
reads and writes English, was aware of the allegations
against him when he went to the police station volunta-
rily, and that ‘‘[a]ny objective analysis or view of the
evidence in this case would indicate that he was not
forced, compelled [or] required to give a statement.
He was free to leave at all times. It’s not an issue of
interrogation. In order for this statement to be sup-
pressed pursuant to the fourth amendment [to the
United States constitution] it would have to be shown
that [the defendant] was subject to custodial interroga-
tion. There was no custody in this case, plain and sim-
ple.’’ Accordingly, the court denied the motion to
suppress.
   On appeal, the defendant claims that his statements
should have been suppressed because he was not
advised of his rights under Miranda before he made
them. Under our well established standard of review
in connection with a motion to suppress, we will not
disturb a trial court’s finding of fact ‘‘unless it is clearly
erroneous in view of the evidence and pleadings in the
whole record . . . . [When] the legal conclusions of
the court are challenged, [our review is plenary, and] we
must determine whether they are legally and logically
correct and whether they find support in the facts set
out in the court’s memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Mitchell,
296 Conn. 449, 458, 996 A.2d 251 (2010).
   In order to establish that he was entitled to Miranda
warnings, a defendant must show that he was in custody
when he made the statements and that he made the
statements in response to police questioning. State v.
Mangual, 311 Conn. 182, 192, 85 A.3d 627 (2014). In
assessing whether a person is in custody for purposes of
Miranda, ‘‘the ultimate inquiry is whether a reasonable
person in the defendant’s position would believe that
there was a restraint on [his] freedom of movement of
the degree associated with a formal arrest. . . . Any
lesser restriction on a person’s freedom of action is not
significant enough to implicate the core fifth amend-
ment concerns that Miranda sought to address.’’ (Cita-
tion omitted; footnote omitted; internal quotation marks
omitted.) Id., 194–95.
   In Mangual, we set forth ‘‘the following nonexclusive
list of factors to be considered in determining whether
a suspect was in custody for purposes of Miranda: (1)
the nature, extent and duration of the questioning; (2)
whether the suspect was handcuffed or otherwise phys-
ically restrained; (3) whether officers explained that
the suspect was free to leave or not under arrest; (4)
who initiated the encounter; (5) the location of the
interview; (6) the length of the detention; (7) the number
of officers in the immediate vicinity of the questioning;
(8) whether the officers were armed; (9) whether the
officers displayed their weapons or used force of any
other kind before or during questioning; and (10) the
degree to which the suspect was isolated from friends,
family and the public.’’ Id., 196–97.
   After applying these factors to the present case, we
conclude that the trial court properly determined that
the defendant was not in custody when he made his
statement. The record demonstrates that the defendant
initiated the meeting with the police because he wanted
to tell his side of the story. He was already inside the
police station when Hudyma contacted him, and when
Hudyma said he wanted to schedule a meeting time,
the defendant opted to talk immediately. Nothing in
the record suggests that the defendant was under any
compulsion to speak to the police or to make a written
statement at that point. Rather, the facts suggest that
he could have left the police station at any time.
  Not only did the defendant initiate contact with the
police, but he was in the police station for only one
hour and was never handcuffed or physically restrained.
In fact, he was left entirely on his own when he typed
his statement. Again, these facts do not suggest any
restriction on the defendant’s freedom of movement
whatsoever, much less to the degree associated with a
formal arrest. See State v. Atkinson, 235 Conn. 748,
760, 670 A.2d 276 (1996) (defendant failed to prove
he was in custody after he voluntarily accompanied
detectives to police station, was not handcuffed,
arrested, detained against his will or subject to show
of force, and used restroom unaccompanied).
   Finally, although the defendant testified that he
passed several armed police officers as he walked to
the interview room, there is no suggestion that any of
the officers displayed their weapons to the defendant
or used any force before or during the questioning. To
the contrary, the record shows that Hudyma was the
only officer who had more than a passing interaction
with the defendant, and he exercised little, if any, con-
trol over the defendant. Compare State v. Mangual,
supra, 311 Conn. 201 (police exercised complete control
over defendant and surroundings before, during and
after questioning).
  After considering all of the circumstances sur-
rounding the defendant’s questioning, we cannot con-
clude that a reasonable person in the defendant’s
position would have believed that his freedom of move-
ment was restrained to the degree associated with a
formal arrest. Because the defendant was not in custody
when he gave his statement, we further conclude that
he was not entitled to an advisement of his rights under
Miranda. Accordingly, the trial court properly denied
his motion to suppress.
                             II
      UNCHARGED MISCONDUCT EVIDENCE
   In his second claim, the defendant argues that the
trial court improperly admitted evidence of uncharged
sexual misconduct to show that he had a propensity to
engage in aberrant and compulsive sexual misconduct.
See Conn. Code Evid. (Rev. to 2012) § 4-5 (b);2 State v.
DeJesus, supra, 288 Conn. 470–71. The following addi-
tional facts are relevant to this claim. Prior to trial, the
state filed a notice of intent ‘‘to offer evidence that the
defendant sexually harassed [M] on other occasions
and routinely touched and fondled other female employ-
ees’’ at the dental office. The state contended that the
evidence was relevant to the issues of motive, intent
and malice and to show that the defendant had a propen-
sity to engage in such conduct. The defendant filed an
objection to the state’s notice of intent and a motion
in limine seeking to preclude the state from presenting
this misconduct evidence. During a hearing to deter-
mine the admissibility of the evidence, the state asked
M whether she had ‘‘ever see[n] the defendant engage
in any kind of inappropriate behavior with other women
in the office.’’ M testified that she had seen the defen-
dant engage in such behavior with other women, includ-
ing A and G, indicating that she had seen the defendant
touch their hair, rub their lower backs and put his arm
around their waists.
  Defense counsel argued that this evidence should
not be admitted because it was too remote in time,
dissimilar from the charged conduct and could lead the
jury to infer that if the defendant had engaged in such
conduct with other women, he must be guilty of the
crimes alleged. Defense counsel also argued that this
court’s decision in DeJesus permits evidence of sexual
misconduct to show propensity, but only in cases
involving ‘‘grotesque sexual conduct’’ or ‘‘abhorrent
sexual behavior and this isn’t one of those cases.’’
   The state responded that the alleged misconduct was
not too remote in time and that all of the women were
of similar status, working as dental assistants or as
receptionists in a dental office that the defendant man-
aged. The state also emphasized that it was not ‘‘basing
the admissibility of this evidence strictly on DeJesus,’’
but was seeking to admit the evidence because it ‘‘con-
tradicts the defendant’s . . . statement that this was a
consensual encounter . . . [and] his statement that he
knows when a woman doesn’t want to be kissed.’’
  Noting that its ruling was limited to the issue of
whether M could testify as to conduct she had observed
between the defendant and other women in the dental
office, the court determined that this evidence was
admissible. The court emphasized that the charged and
uncharged misconduct were close in time, that the
uncharged misconduct was similar enough to the
charged conduct to be relevant, and that propensity
evidence may be admitted in sexual assault cases pursu-
ant to this court’s decision in DeJesus. Finally, the court
noted that testimony that the defendant had touched
women’s hair and backs ‘‘is not terribly prejudicial’’ and
that the jury ‘‘might view that evidence as being a whole
lot of nothing . . . .’’
  In response to the court’s ruling, defense counsel
argued that the court’s construction of DeJesus, as
applied to the defendant, violated his right to equal
protection of the law. Defense counsel claimed that
anyone who ‘‘has been charged with an offense that
has to do with sex would . . . not [have] the same
benefit as other defendants in terms of the specific rule
[concerning] propensity.’’
  M then testified before the jury, consistent with her
testimony during the admissibility hearing. After M’s
testimony, several of her colleagues in the dental office
testified that the defendant had touched them in some
inappropriate way—by touching their hair, hugging
them, putting his arm around them or rubbing their
back. Two witnesses, A and G, also testified with
respect to more egregious misconduct. A testified that
the defendant had touched her breast and buttocks. G
testified that she had seen the defendant grab M’s ‘‘butt
cheek.’’ The defendant did not object to any of this tes-
timony.
   As the end of the presentation of evidence
approached, the court met with counsel in chambers
to discuss its charge to the jury. Thereafter, on the
record, the court appeared to reconsider its prior ruling
with respect to uncharged misconduct, noting that testi-
mony from numerous witnesses indicating that the
defendant touched their hair, put his hand around their
waists and engaged in similar conduct, ‘‘appears to be
circumstantial evidence of the defendant’s intent and
motive regarding sexual gratification . . . .’’ The court
indicated that it would not mention this conduct during
its final charge, but that it would refer to the more
egregious evidence of misconduct toward A and G, and
that the court planned to instruct that this testimony
could be considered circumstantial evidence of the
defendant’s intent and motive. The court did not indi-
cate that it would instruct the jury that evidence of
alleged prior sexual misconduct could be considered
to show that the defendant had a propensity to engage
in such conduct. Defense counsel did not respond to
the court’s request for comments nor did he object to
the intended charge.
   The court then instructed the jury in accordance with
the described charge, noting that the defendant was
not on trial for his alleged acts of prior sexual miscon-
duct, but that such misconduct was being offered ‘‘to
show or establish: (1) the defendant’s intent to commit
the crimes he allegedly committed against [M] that are
charged in counts one and two of the information; (2)
the defendant’s motive to commit the crimes charged
in counts one and two of the information; (3) the ele-
ment of specific intent to obtain sexual gratification
required to establish count [two] of the information
[alleging sexual assault in the third degree]; [and] (4)
the absence of mistake or accident on the part of the
defendant when he committed the crimes charged in
counts one and two of the information.
   ‘‘You may consider such evidence and give it the
weight you think it deserves, if any, in establishing the
issues for which it is being offered by the state, i.e., the
intent to commit the crimes charged, motive, intent
to obtain sexual gratification and absence of mistake
or accident.
  ‘‘The testimony you heard from [A] and [G] regarding
the defendant’s other acts of sexual misconduct may
also be used by you as circumstantial evidence of the
crimes charged in the information.’’
   The court gave the foregoing instruction on two occa-
sions—first, during the state’s case after all misconduct
evidence had been admitted, and second, during its
final charge to the jury. Defense counsel did not object
to the instruction or take exception to the charge after
it was given by the court on either occasion.
   On appeal, the defendant claims that the trial court
abused its discretion by admitting evidence of his prior
sexual misconduct for the purpose of showing propen-
sity under DeJesus. The defendant does not, however,
challenge the trial court’s admission of the misconduct
evidence to show the defendant’s intent, motive and
the absence of mistake or accident. He thus implicitly
concedes that the evidence properly was admitted for
these purposes.
   It is well established that ‘‘the inadmissibility of an
evidential fact for one purpose does not render it inad-
missible for some other purpose otherwise proper. 1
[J.] Wigmore, Evidence (2d Ed.) § 215. That evidence
tends to prove the commission of other crimes by the
accused does not render it inadmissible if it is otherwise
relevant and material.’’ State v. Simborski, 120 Conn.
624, 631, 182 A. 221 (1936). In the present case, although
the trial court initially ruled that it would admit the
misconduct evidence to show propensity under
DeJesus, it subsequently determined that the evidence
was relevant and admissible to show intent, motive
and the absence of mistake or accident.3 The court
instructed the jury in accordance with this subsequent
determination and did not instruct that evidence of
prior misconduct could be considered to show that the
defendant had a propensity to engage in aberrant or
compulsive sexual behavior. Although the court sought
comments from counsel concerning its intended mis-
conduct instruction, it did not receive any. In short, not
only did the defendant fail to challenge the admission
of the misconduct evidence to show intent, motive or
absence of mistake at trial, but he does not challenge
the admission of the evidence on these grounds in the
present appeal. Having conceded that the evidence
properly was admitted for at least one proper purpose,
he cannot prevail on his claim that the trial court abused
its discretion in admitting the evidence pursuant to
DeJesus.
                            III
                 EQUAL PROTECTION
   The defendant’s final claim is that the trial court’s
application of the rule in DeJesus, which permits the
admission of evidence of prior sexual misconduct to
show propensity in sexual assault cases, violated his
right to equal protection of the law under the state and
federal constitutions.4 The facts relevant to this claim
are set forth in part II of this opinion. According to the
defendant, the rule set forth in DeJesus, also codified
at § 4-5 (b) of the Connecticut Code of Evidence; see
footnote 2 of this opinion; treats persons accused of
sex crimes differently than persons accused of all other
crimes because it allows the admission of uncharged
misconduct to show propensity in sex offense cases,
thus undermining the presumption of innocence and
interfering with the fundamental right to a fair trial.
  Our review of the record indicates that it is not com-
pletely clear whether the trial court admitted evidence
of uncharged sexual misconduct for the purpose of
establishing that the defendant had a propensity to
engage in sexual misconduct. The court never used the
word ‘‘propensity’’ or similar words in its instructions
to the jury. It did instruct the jury, however, that such
evidence ‘‘may . . . be used by you as circumstantial
evidence of the crimes charged in the information.’’
Because it is possible that the jurors construed this
instruction as permitting them to consider evidence
of prior misconduct to establish propensity, we will
address the defendant’s claim that the trial court’s appli-
cation of § 4-5 of the Connecticut Code of Evidence
violated his right to equal protection under the fed-
eral constitution.
  To establish an equal protection violation, one must
demonstrate that the challenged provision treats per-
sons who are similarly situated differently and, in doing
so, impinges on a fundamental right or affects a suspect
class of individuals. State v. Wright, 246 Conn. 132,
139–40, 716 A.2d 870 (1998). If the provision does not
interfere with a fundamental right or affect a suspect
class of persons, it will survive a constitutional attack
as long as the distinction is rationally related to some
legitimate government interest. Id.
   In the present case, the defendant contends that § 4-
5 (b) of the Connecticut Code of Evidence interferes
with the presumption of innocence and the fundamental
right to a fair trial and should be subject to strict scru-
tiny review. As the state points out in its brief, however,
‘‘[e]very single case that the state has found that has
addressed an equal protection claim in this context has
rejected it.’’ In United States v. Enjady, 134 F.3d 1427,
1433–34 (10th Cir.), cert. denied, 525 U.S. 887, 119 S.
Ct. 202, 142 L. Ed. 2d 165 (1998), for example, the United
States Court of Appeals for the Tenth Circuit rejected
an equal protection challenge to rule 413 of the Federal
Rules of Evidence, which permits the admission of evi-
dence of uncharged misconduct in sexual assault cases.
See also Fed. R. Evid. 414 (permitting uncharged mis-
conduct evidence in child molestation cases). After
determining that rule 413 of the Federal Rules of Evi-
dence did not burden a fundamental right or target a
suspect class, the court applied rational basis review
and concluded that Congress’ goal of enhancing effec-
tive prosecution for sexual assaults is a legitimate inter-
est and therefore a rational basis supporting the rule.
United States v. Enjady, supra, 1433–34.
   The United States Court of Appeals for the Ninth
Circuit arrived at the same conclusion after considering
an equal protection challenge to rule 414 of the Federal
Rules of Evidence. See United States v. LeMay, 260
F.3d 1018, 1030–31 (9th Cir. 2001), cert. denied, 534 U.S.
1166, 122 S. Ct. 1181, 152 L. Ed. 2d 124 (2002). In LeMay,
the court emphasized that there is ‘‘no fundamental
right to have a trial free from relevant propensity evi-
dence that is not unduly prejudicial. Although the right
to a fair trial may in some instances preclude the intro-
duction of highly inflammatory evidence completely out
of proportion to its probative value . . . [r]ule 403 [of
the Federal Rules of Evidence] ensures that evidence
which is so prejudicial as to jeopardize a defendant’s
right to a fair trial will be excluded. Thus, the claim that
[r]ule 414 [of the Federal Rules of Evidence] unfairly
impinges on sex offenders’ fundamental right to a fair
trial also fails.’’ (Citation omitted.) Id.; see also United
States v. Stokes, 726 F.3d 880, 896 (7th Cir. 2013); United
States v. Julian, 427 F.3d 471, 487 (7th Cir. 2005), cert.
denied, 546 U.S. 1220, 126 S. Ct. 1444, 164 L. Ed. 2d 143
(2006); United States v. Mound, 149 F.3d 799, 801 (8th
Cir. 1998), cert. denied, 525 U.S. 1089, 119 S. Ct. 842,
142 L. Ed. 2d 697 (1999); United States v. Castillo, 140
F.3d 874, 883 (10th Cir. 1998).
  The defendant fails to address Enjady, LeMay or
any of the additional cases that have rejected equal
protection challenges in this context. Furthermore, he
provides no alternative analysis or applicable authority
to support his claim. The single case the defendant
relies on, United States v. McCallum, 584 F.3d 471, 476
(2d Cir. 2009), does not involve an equal protection
challenge and merely emphasizes that a court, in
determining whether to admit misconduct evidence,
must carefully balance the probative value of the evi-
dence against its prejudicial effect. We find no merit
to the defendant’s equal protection claim and therefore
reject it.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The defendant appealed to the Appellate Court and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
   2
     Section 4-5 (b) of the Connecticut Code of Evidence, as amended in
2011 and effective January 1, 2012, provides: ‘‘Evidence of other sexual
misconduct is admissible in a criminal case to establish that the defendant
had a tendency or a propensity to engage in aberrant and compulsive sexual
misconduct if: (1) the case involves aberrant and compulsive sexual miscon-
duct; (2) the trial court finds that the evidence is relevant to a charged
offense in that the other sexual misconduct is not too remote in time, was
allegedly committed upon a person similar to the alleged victim, and was
otherwise similar in nature and circumstances to the aberrant and compul-
sive sexual misconduct at issue in the case; and (3) the trial court finds
that the probative value of the evidence outweighs its prejudicial effect.’’
See Conn. Code Evid. (Rev. to 2012) § 4-5 (b), available at http//jud.ct.gov/
Publications/code2000.pdf.
   As indicated, § 4-5 of the Connecticut Code of Evidence was amended in
2011. All subsequent references herein to § 4-5 are to the 2012 revision.
   3
     Pursuant to § 4-5 (c) of the Connecticut Code of Evidence; see footnote
2 of this opinion; evidence of other misconduct is admissible to prove intent,
motive and absence of mistake or accident, provided that the probative
value of the evidence is not outweighed by its prejudicial value. See State
v. Baldwin, 224 Conn. 347, 355, 618 A.2d 513 (1993) (testimony that defendant
previously sold narcotics relevant to show defendant’s intent in charged
incident); State v. James, 211 Conn. 555, 578, 560 A.2d 426 (1989) (testimony
that defendant made sexual advances to victim several months before
charged incident was admissible to show defendant had particular interest
in victim and motive to commit crime charged); State v. Tucker, 181 Conn.
406, 415–16, 435 A.2d 986 (1980) (testimony that defendant engaged in acts
that hurt child prior to incident resulting in child’s death was admissible
because relevant to show death resulted from intentional rather than acci-
dental act).
   4
     Because the defendant has not provided an independent analysis of his
state constitutional claim under State v. Geisler, 222 Conn. 672, 684–86, 610
A.2d 1225 (1992), we consider that claim abandoned and unreviewable. See
State v. Santos, 318 Conn. 412, 414 n.1, 121 A.3d 697 (2015).